
	
		II
		112th CONGRESS
		2d Session
		S. 2308
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2012
			Mr. Lieberman introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on yarn of
		  combed cashmere or yarn of camel hair.
	
	
		1.Yarn of combed cashmere or
			 yarn of camel hair
			(a)In
			 generalHeading 9902.03.01 of
			 the Harmonized Tariff Schedule of the United States (relating to yarn of combed
			 cashmere or yarn of camel hair) is amended by striking the date in the
			 effective period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
